DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 10, the term “ram” contact is ambiguous.  It is unknown what defines as “ram” contact and it is unknown what would or would not be considered to be a “ram” contact.  The term is given little weight.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1, 2, 3, 7, 8, 9, 10, 12, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zoske et al. US 2020/0094654 (“Zoske ‘654”).  Regarding claim 1, Zoske ‘654 discloses a heating device for heating a liquid (paragraphs 0007 and 0010), the heating device comprising at least one heating element (10) and at least one thermally conductive body (11, 12), the heating element is made of an electrically conductive plastics material (paragraph 0037), and in that the electrically conductive plastics material is electrically conductively and thermally conductively coupled to the at least one thermally conductive body.
	Per claim 2, the electrically conductive plastics material is in direct mechanical contact with the at least one thermally conductive body.
	Per claim 3, the electrically conductive plastics material contains a plastics component and an electrically conductive component (see e.g., paragraph 0028).
Per claim 7, the heating element is arranged in a sheet-like manner between the at least one thermally conductive body and a second at least two thermally conductive bodies body (paragraph 0027).
	Per claim 8, the heating element connects the at least one thermally conductive body and the second two thermally conductive bodies body to one another in a mechanically fixed manner.
	Per claims 9 and 10, a respective contact element (13, 14) is attached to each of the at least one thermally conductive body and the second at least two thermally conductive bodies body.
	Per claim 12, the device is capable of being installed in a tank.
	Per claim 13, Zoske ‘654 discloses a method for producing a heating device for heating a liquid, the device comprising at least one thermally conductive body (11, 12) and at least one heating element (10), the method comprising using an electrically conductive plastics material for the heating element, and electrically conductively and thermally conductively coupling the electrically conductive plastics material to the thermally conductive body (12).
	Per claim 14, the heating device is configured for (i.e., capable of) heating a liquid in a tank for storing the liquid.	

	Claims 1-5, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zoske et al. US 2020/0200435 (“Zoske ‘435).
 	Regarding claim 1, Zoske ‘435 discloses a heating device for heating a liquid, the heating device comprising at least one heating element (12) and at least one thermally conductive body (10, 11), the heating element is made of an electrically conductive plastics material (paragraph 0025), and in that the electrically conductive plastics material is electrically conductively and thermally conductively coupled to the at least one thermally conductive body.
	Per claim 2, the electrically conductive plastics material is in direct mechanical contact with the at least one thermally conductive body.
	Per claim 3, the electrically conductive plastics material contains a plastics component and an electrically conductive component (see e.g., paragraph 0022).
	Per claim 4, the plastics component contains polyethylene (paragraph 0025)
	Per claim 5, the electrically conductive component is graphite (para. 0022).
	Per claim 15, the thermally conductive body is manufactured from aluminum (para. 0019).
	Per claim 16, the plastics component contains high-density polyethylene (“HDPE”) (paragraph 0025), polyamide and/or polyacrylamide.
	Per claim 17, the plastics component contains high-density polyethylene (paragraph 0025).
	Per claim 19, the heating device is inherently configured for installation into a base region of a tank for storing liquid, the tank installation unit comprising a heating device as claimed claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zoske ‘654.  Regarding claim 6, Zoske discloses a carbon amount by weight of between %20 and %50 rather than approximately 30 to 45 percent of the total mass of the plastics material consisting of graphite (paragraph 0041).   At the time of the invention, workable carbon amounts would have been a matter of routine experimentation.    In re Antonie, 559 F.2d 618 (CCPA 1977).       Variations in the carbon amount would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation).

	Claims 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Zoske ‘654 in view of Jorg et al. US 2021/0168910 (“Jorg”).  Regarding claim 11, Zoske ‘654 does not disclose that the heating element and the thermally conductive body or bodies are encased with a plastics layer.  Jorg discloses a heater including that the heating element 12 and the thermally conductive body 14 are encased with a plastics layer 15 (paragraph 0045).  It would have been obvious to like encapsulate the Zoske ‘654 device in plastic as taught in Jorg.  The reason for doing so would have been to prevent corrosion of the metal components, as was known in the art.
	Regarding claim 18, Regarding claim 18, Zoske ‘654 does not disclose that the heating element and the thermally conductive body or bodies are encased with a plastics layer.  Jorg discloses a heater including that the heating element 12 and the thermally conductive body 14 are encased with a plastics layer 15 (paragraph 0045).  It would have been obvious to like encapsulate the Zoske ‘654 device in plastic as taught in Jorg.  The reason for doing so would have been to prevent corrosion of the metal components, as was known in the art.
	Regarding the particular process for encapsulating being injection molding, the addition of a method step in a product claim, which product is not patentably distinguishable from the prior art, cannot impart patentability to the old product.  In re Pilkington, 162 USPQ 145 (CCPA 1969).  “If the product in the product-by-process claim is the same as or obvious from a product if the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   MPEP section 2113.  
	Regarding claim 20, Zoske ‘654 does not disclose using the heating device for heating the liquid in a tank for storing the liquid.  Jorg discloses using a heating device for heating liquid in a tank 16.  It would have been obvious to use the Zoske ‘654 heating device for heating liquid in a tank as taught in Jorg.  The reason for doing so would have been to store heated water as was known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833